       Case 1:19-cv-00284-GLS-CFH Document 19 Filed 04/22/19 Page 1 of 48



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------------X
JANE DOE,
                                                                         Civil Action No: 1:19-CV-284
                                    Plaintiff,
                                                                         FIRST
                                                                         AMENDED
                                                                         COMPLAINT

                  -against-


UNION COLLEGE; THE BOARD OF
TRUSTEES OF UNION COLLEGE;
MELISSA A. KELLEY, individually
and as an agent for Union College;
TRISH WILLIAMS, individually and as an
agent for Union College; DARCY A. CZAJKA,
individually and as an agent for Union College;
and ALPHA CHAPTER of THETA DELTA CHI
INTERNATIONAL FRATERNITY
at UNION COLLEGE,


                                    Defendants.
-------------------------------------------------------------------X

         PLAINTIFF JANE DOE1 (hereinafter referred to as “Plaintiff”), by her attorneys,

Nesenoff and Miltenberg, LLP, whose offices are located at 363 Seventh Avenue, 5th Floor,

New York, New York 10001, alleges upon knowledge with respect to herself, and upon

knowledge, information and belief as to all other matters, as follows:

                                                 THE PARTIES

         1.       At all times relevant to this Amended Complaint, Plaintiff was and is a female

citizen of the United States who resides in the State of New York.




1
 Plaintiff notes that the court has previously granted Plaintiff’s motion for a protective order and to proceed under a
pseudonym in this matter.

                                                     Page 1 of 48
       Case 1:19-cv-00284-GLS-CFH Document 19 Filed 04/22/19 Page 2 of 48



        2.       At all times relevant to this Amended Complaint, Defendant Union College

(hereinafter “Defendant Union” or the “College”) was and is a private institution of higher

education with its campus located at 807 Union Street, Schenectady, New York 12308.

        3.       Defendant Union, at all times relevant to this Amended Complaint, received and

continues to receive federal funding and is therefore subject to liability under Title IX of the

Education Acts of 1972, 20 U.S.C. § 1681(a) (hereinafter “Title IX”).

        4.       According to published Union College Financial Statements for the fiscal year

end June 30, 2018, Defendant Union received $2,550,466 in government grants, in addition to

the federal student loan money it received. Defendant Union also reported allocations for

sponsored activities which included “various research and instructional programs funded by

external parties including the federal government, state governments, and private foundations.”

See     Union       College       Financial       Statement,       June      30,      2018,     available      at

https://www.union.edu/files/finance/201811/fs-18.pdf.

        5.       At all times relevant to this Amended Complaint, the Defendant Board of

Trustees of Union College was and is comprised of thirty-five (35) members, including the

president of the college, and as “a corporate body, has owned the College and been the College’s

designated          legal         representative           throughout           its        history.”         See

https://www.union.edu/about/leadership/trustees.2

        6.       Defendant Melissa A. Kelley (“Defendant Kelley”) is a natural person and, at all

times relevant to this Complaint, was the Title IX Coordinator for the College and served as the

coordinator for Plaintiff’s Title IX complaint.




2
  Defendant Union and the defendant Board of Trustees of Union College are hereinafter collectively referred to as
the “University Defendants”.

                                                  Page 2 of 48
       Case 1:19-cv-00284-GLS-CFH Document 19 Filed 04/22/19 Page 3 of 48



        7.       Upon information and belief, Defendant Kelley is a resident of the state of New

York whose last known business address was 807 Union Street, Schenectady, New York 12308.

        8.       Defendant Trish Williams (“Defendant Williams”) is a natural person and, at all

times relevant to this Complaint, was the Senior Associate Dean of Students and Director of

Student Conduct for the College, and was responsible for coordinating the disciplinary process

for Plaintiff’s Title IX complaint.

        9.       Upon information and belief, Defendant Williams is a resident of the state of New

York whose last known business address was 807 Union Street, Schenectady, New York 12308.

        10.      Defendant Darcy A. Czajka (“Defendant Czajka”) is a natural person and, at all

times relevant to this Complaint, was the Chief of Staff for the College. Defendant Czajka

served as the Chair of the Appeals Panel for Plaintiff’s Title IX complaint.

        11.      Upon information and belief, Defendant Czajka is a resident of the state of New

York whose last known business address was 807 Union Street, Schenectady, New York 12308.3

        12.      Upon information and belief, Defendant Alpha Chapter of Theta Delta Chi

International Fraternity at Union College (“TD Chi”) was and is the chapter of Defendant TDC

International formed, located, and associated with Defendant Union, with a principal location at

807 Union Street, Schenectady, New York 12308.

        13.      The members of TD Chi include Defendant Union students who reside in New

York. TD Chi is chartered, governed, managed, controlled, and overseen by TDC International.

        14.      Upon information and belief, the national chapter of TD Chi, Theta Delta Chi

International Fraternity (“TDC International”), has the right to exercise control over the

activities, assets, policies, and members of TD Chi.

3
  Defendant Czajka, Defendant Williams, and Defendant Kelley are hereinafter collectively referred to as the
“Individual Defendants”. The Individual Defendants and University Defendants are hereinafter collectively referred
to as the “Defendants”.

                                                  Page 3 of 48
      Case 1:19-cv-00284-GLS-CFH Document 19 Filed 04/22/19 Page 4 of 48



        15.     Upon information and belief, any rule, policy, or practice set out by TD Chi must

comply with all rules, policies, and practices of TDC International.

                 JURISDICTION, VENUE, AND PROCEDURAL POSTURE

        16.     This Court has jurisdiction over Plaintiff’s claim(s) based on 28 U.S.C. §§ 1331

and 1332. This Court has jurisdiction over Defendant TDC International because it transacts

business within the State of New York, owns real property within the State of New York, and

committed the unlawful acts complained of herein within the State of New York.

        17.     Venue is proper in this case pursuant to 28 U.S.C § 1391(b)(2) because the

events or omissions which give rise to Plaintiff’s claims took place in Schenectady County, New

York which is located in the Northern District of New York.

        18.     Plaintiff initiated the instant action on March 1, 2019 by filing a summons and

complaint in the United Stated District Court for the Northern District of New York. In response

to Plaintiff’s complaint, Defendants’ filed a Motion to Dismiss on April 1, 2019 pursuant to Fed.

R. Civ. P. 12. This Amended Complaint is being filed within 21 days of the filing of Defendants’

motion to dismiss in compliance with Fed. R. Civ. P. 15(a)(1)(B).

                                   FACTUAL ALLEGATIONS

Plaintiff Arrives as a First Year Student at Union College

        19.     Plaintiff was a high achieving student at a private New York City high school

who was offered admission to Defendant Union based upon her strong academic and leadership

background.

        20.     After accepting the College’s offer for admission, Plaintiff submitted an

application to participate in a Leadership Pre-Orientation program held at Defendant Union just

prior to the start of First Year student orientation.



                                              Page 4 of 48
      Case 1:19-cv-00284-GLS-CFH Document 19 Filed 04/22/19 Page 5 of 48



          21.   Plaintiff arrived on Defendant Union’s campus on August 31, 2017 to move into

her dormitory room as a freshman student.

          22.   On September 3, 2017, her third day on the College’s campus, Plaintiff returned

in the afternoon from her leadership program to her dorm room.

          23.   At such time, one of the other First Year students in Plaintiff’s dorm (“Student

A”) had an older sister who also attended Defendant Union. Student A’s sister invited Student A

and Plaintiff to attend a fraternity party hosted by TD Chi that same evening.

          24.   Upon information and belief, having been founded at the College in the 1800’s,

TD Chi is considered to be a favored fraternity at Defendant Union.

          25.   Plaintiff and Student A agreed to attend the TD Chi party.

TD Chi’s Documented History of Disorderly and
Dangerous Conduct Towards Fellow Union Students

          26.   Upon information and belief, TD Chi is a dominant social institution that

commonly and routinely hosts large parties, both on and off the College’s campus, with the

intention of attracting vulnerable students, in particular young women, from the College to

attend.

          27.   During these parties, TD Chi, with the College’s knowledge and permission,

permits and distributes alcoholic beverages, and upon information and belief other unlawful

substances, to its attendees, many of which are under the legal drinking age.

          28.   Upon information and belief, TD Chi’s parties are known by the entire College

community to pose a significant risk to female students of sexual assault, harassment, and sexual

violence. TD Chi’s all male members control the admission of attendees, often choosing to

permit female attendees solely based on their age, grade level, and/or appearance.




                                            Page 5 of 48
      Case 1:19-cv-00284-GLS-CFH Document 19 Filed 04/22/19 Page 6 of 48



       29.     TD Chi fraternity brothers use the fraternity’s parties to take advantage of female

attendees by way of, among other things, sexually harassing them, verbally taunting them,

grabbing and/or groping them, dancing with them, and sexually assaulting them.

       30.     Indeed, the members of TD Chi hold a long-standing reputation for targeting

female party-goers with spiked drinks in an effort to take advantage of them after the effects of

the drugs and alcohol have set in – a practice commonly known as “date rape”.

       31.     Indeed, the members of TD Chi have been publicly described as “party animals”

with a reputation that they “can’t get laid consensually so [they] feel the need to spike drinks and

pressure girls.”

       32.     Upon information and belief, the College has permitted and condoned its all-male

fraternities, including and especially TD Chi, to foster a social environment rampant with sexual

violence and harassment towards women. The College has deliberately permitted TD Chi,

together with other fraternities on campus, to dominate the social scene at the College with little

to no effort to regulate or oversee such social events or implement effective safety measures to

protect the College’s students in attendance.

       33.     As a result, TD Chi has been permitted to subject the College’s female students to

blatant harassment and acts of sexual violence, including rape, with little to no consequences.

       34.     At all times relevant, the College was on notice of TD Chi’s abhorrent and

sexually violent behavior. However, as it has always done, the College has either remained

willfully ignorant of the sexually violent environment fostered by TD Chi or, on the rare

occasions the College has intervened, implemented the most lenient of sanctions. As a result, TD

Chi has been permitted to subject the College’s female students to blatant harassment and acts of

sexual violence, including rape, with little to no consequences.



                                            Page 6 of 48
      Case 1:19-cv-00284-GLS-CFH Document 19 Filed 04/22/19 Page 7 of 48



        35.     Indeed, in 2013, TD Chi was found by the College to have engaged in, among

other things, (i) disorderly conduct, (ii) failing to comply with the College’s officials and

policies, and (iii) “aggressive physical behavior” towards other students at the College.

        36.     Despite this pattern of behavior, the College has done little to nothing to rectify

TD Chi’s fostering of a sexually dangerous party culture, choosing instead to ignore the issue

and allow its female students to assume the risk of becoming victims of sexual violence, assault,

and harassment on and off campus.

        37.     By way of example only, in response to the above outlined finding against TD

Chi, the College did nothing more than force TD Chi to move off campus. Notably missing from

any punishment to TD Chi were measures directed at rectifying TD Chi’s behavior and

safeguarding the College’s other students from falling victim to TD Chi’s antics.

        38.     In essence, in response to finding that TD Chi posed a safety risk to the College’s

students, the College’s only solution was to turn a blind eye and tell TD Chi that it could

continue victimizing students, just do it off campus.

Plaintiff Prepares for the TD Chi Fraternity Party

        39.     That evening, as Plaintiff dressed to attend the party, she was offered vodka by

one of the other women in her dorm. Plaintiff hesitated, because she had not had much

experience with alcohol in high school, but ultimately decided to accept the drink.

        40.     Plaintiff drank one or two shots of straight vodka and then proceeded to the

fraternity party.

        41.     Plaintiff walked with her suitemate to the TD Chi fraternity house. The TD Chi

fraternity party was located at an off-campus house which concerned Plaintiff because she had

only recently arrived to the College and did not know her way around or back to campus.



                                            Page 7 of 48
         Case 1:19-cv-00284-GLS-CFH Document 19 Filed 04/22/19 Page 8 of 48



           42.       Upon arrival, Plaintiff noticed that the party was very crowded with loud music.

She was shocked to learn that the only females allowed into the party were freshman girls.

           43.       While at the TD Chi party, Plaintiff continued to drink more alcohol and estimates

that she drank approximately two full cups of beer at the party.

Plaintiff is Raped on Her Third Day at Defendant Union (the “Assault”)

           44.       After a brief time at the TD Chi party, Plaintiff worked her way through the

crowd towards the front door of the fraternity house to look for her friends. On her way, she

asked a man “Assaulter Roe” 4, where the bathroom was located so she could stop at the

restroom before she left.

           45.       Assaulter Roe was a senior student at the College and was a member of the men’s

soccer team.

           46.       Rather than simply provide directions to the bathroom, Assaulter Roe escorted

Plaintiff to the bathroom to personally show her where it was. Plaintiff thanked him and entered

the bathroom.

           47.       To Plaintiff’s surprise, when she left the restroom Assaulter Roe was still outside

waiting for her to exit. Plaintiff thought perhaps Assaulter Roe also needed to use the facilities

and that is why he waited, but her assumption was proven wrong when Assaulter Roe began to

make small talk with Plaintiff.

           48.       Assaulter Roe began asking Plaintiff general questions about where she was from

and talking about himself.

           49.       At some point in the conversation, the subject of marijuana came up, and Plaintiff

asked Assaulter Roe if he smoked, to which he replied affirmatively. Plaintiff stated she had



4
    For purposes of protecting the identity of Plaintiff’s accused assaulter, Plaintiff shall refer to him by pseudonym.

                                                        Page 8 of 48
      Case 1:19-cv-00284-GLS-CFH Document 19 Filed 04/22/19 Page 9 of 48



smoked marijuana in the past but it had been weeks since she had done so. Assaulter Roe then

invited Plaintiff back to his apartment to smoke marijuana with him.

        50.     Plaintiff was apprehensive and tried to find where her friends were. She sent texts

to her friends to see where they were located in the fraternity house; however, they responded

that they had left the party.

        51.     Plaintiff agreed to Assaulter Roe’s invitation to go to his apartment to smoke;

however, Plaintiff stated multiple times that she had a boyfriend and that she did not want

Assaulter Roe to get the wrong idea. She said several times over that she only wanted to smoke

and do nothing else.

        52.     Assaulter Roe was openly annoyed at how many times Plaintiff repeated that she

had a boyfriend, and replied to Plaintiff that “nothing was going to happen.”

        53.     Plaintiff told Assaulter Roe that she did not feel sober but thought she may be

able to walk. Assaulter Roe then grabbed Plaintiff’s hand and maneuvered them through the

crowd to leave the party and go to his apartment.

        54.     When Plaintiff and Assaulter Roe arrived at his apartment, they went to his room

where he retrieved the marijuana. They then proceeded out onto Assaulter Roe’s terrace.

        55.     While on the terrace, Assaulter Roe packed the marijuana into the bowl of a pipe

and Plaintiff smoked from the pipe.

        56.     Plaintiff immediately felt the effects of the marijuana; it hit her hard and very

quickly, unlike anything she had ever known before. Plaintiff suspected that there was something

very different about this marijuana as it made her feel ill, a side effect she had not experienced

previously.




                                            Page 9 of 48
     Case 1:19-cv-00284-GLS-CFH Document 19 Filed 04/22/19 Page 10 of 48



       57.     After smoking on the terrace, Assaulter Roe led Plaintiff back to his bedroom to

watch television.

       58.     Once in the room, Plaintiff, who was feeling confused, dizzy and uncoordinated,

laid down on the bed. Plaintiff felt sleepy and disassociated from what was going on around her.

       59.     Assaulter Roe then got onto the bed next to Plaintiff. Assaulter Roe began to

touch Plaintiff’s breasts and put his hand down her pants.

       60.     Plaintiff, who had already told Assaulter Roe multiple times at the party that she

had a boyfriend and was not going to do anything except smoke with him, did not want Assaulter

Roe to touch her and repeatedly told him “No”. Assaulter Roe would not stop.

       61.     Plaintiff desperately wanted to push Assaulter Roe’s hands away, but she lacked

the ability and coordination to do so due to the combined effects of the alcohol she had

consumed and the marijuana she had smoked. Plaintiff was incapacitated and felt unable to

respond.

       62.     Plaintiff recalled that she “was in a dream state,” almost as though she was having

an out of body experience. Plaintiff became numb and felt as though she was “unconscious but

conscious.”

       63.     Assaulter Roe proceeded to take off his clothes and climb on top of Plaintiff.

       64.     Plaintiff recalled her shirt was on, but her pants had been removed and pulled

down around her ankles. Plaintiff could not remember how her clothing had come off and she

had no memory of removing her clothing herself.

       65.     Helpless to stop what came next, Plaintiff laid there unable to move as Assaulter

Roe proceeded to vaginally penetrate her with his penis.




                                           Page 10 of 48
     Case 1:19-cv-00284-GLS-CFH Document 19 Filed 04/22/19 Page 11 of 48



       66.     Plaintiff was so shocked and scared at what was happening to her, it was as

though she was paralyzed - unable to move her limbs, which felt heavy and limp - and helpless

to stop Assaulter Roe from raping her.

       67.     Plaintiff remained silent and stock still with her arms at her sides as Assaulter Roe

continued to vaginally penetrate her and to have sexual intercourse with her without any

indication by words or actions of Plaintiff providing effective affirmative consent. In fact, quite

the opposite, Plaintiff had repeatedly told Assaulter Roe prior to the assault that she had no

intention or desire to engage in any sexual activity, of any nature, with him.

       68.     Plaintiff felt powerless to stop the Assault and could not respond to what was

happening in any way. She was limp, void of feeling, confused, paranoid and scared; Plaintiff

was alone and incapacitated in an apartment with a stranger as he forcibly raped her.

       69.     After Assaulter Roe finished raping Plaintiff, he dressed and told Plaintiff she had

to leave because he had early soccer practice in the morning.

       70.     Plaintiff was desperate to escape Assaulter Roe’s apartment but did not know

where she was in relation to her dormitory.

       71.     Plaintiff told Assaulter Roe that she wanted to go back to her room but did not

know how to get there, so the two agreed that he would walk with her.

       72.     On the walk to her dorm, Plaintiff told Assaulter Roe how mad she was about

what had happened. Assaulter Roe did not seem to care.

       73.     When she arrived at her building, Plaintiff went to her dorm room, immediately

took a shower, and went to bed.




                                            Page 11 of 48
     Case 1:19-cv-00284-GLS-CFH Document 19 Filed 04/22/19 Page 12 of 48



Plaintiff Puts Defendant Union on Notice of the Assault and Identifies Her Assaulter

       74.     The following afternoon, Plaintiff attended a Title IX First Year orientation

session given by Defendant Kelley, the College’s Title IX Coordinator.

       75.     Plaintiff went to speak with Defendant Kelley immediately following the Title IX

orientation session and scheduled an appointment to meet with Defendant Kelley one on one.

       76.     Plaintiff met with Defendant Kelley that same afternoon. At such time, Plaintiff

reported to Defendant Kelley that she had been sexually assaulted the night prior and identified

Assaulter Roe as her rapist.

       77.     Accordingly, Plaintiff placed Defendants on notice that she was a victim of sexual

assault by one of Defendant Union’s upperclassmen, and Defendants were aware of who exactly

had perpetrated the rape against Plaintiff.

       78.     Plaintiff reasonably believed that informing the College’s Title IX Coordinator

would be sufficient to alert, and be protected by, the College.

       79.     Plaintiff reasonably expected that Defendant Kelley would take action after

learning that one of the College’s students – Plaintiff - had been raped by a classmate.

       80.     As stated in Defendant Union’s Policy (defined below), Defendant Kelley was

and is a mandatory reporter and therefore had an obligation to report Plaintiff’s allegations of

rape to the proper authorities, and to investigate the merits of Plaintiff’s report.

       81.     However, in response to Plaintiff’s sexual assault report, all that Defendant Kelley

did was instruct Plaintiff to contact the College’s Wicker Wellness Center (the “Center”).

       82.     Upon information and belief, Defendant Kelley did not take any further steps to

investigate Plaintiff’s sexual assault complaint, nor did she take any steps to report the rape to

the proper authorities either internally or outside of the College.



                                              Page 12 of 48
     Case 1:19-cv-00284-GLS-CFH Document 19 Filed 04/22/19 Page 13 of 48



       83.     In essence, Defendant Kelley ignored the fact that Plaintiff had been raped by one

of the College’s students leaving Plaintiff to fend for herself.

Plaintiff Visits Defendant Union’s Wellness Center

       84.     Plaintiff followed Defendant Kelley’s advice and visited the Center.

       85.     When Plaintiff visited the Center, she was provided with the emergency

contraceptive pill “Plan B”, and was given medication to prevent and treat sexually transmitted

diseases.

       86.     Plaintiff continued to feel distraught and anxious over the next two days.

       87.     On or about September 6, 2017, Plaintiff went to the hospital accompanied by a

staff member from the Center.

       88.     At some point during the day, the Center representative left Plaintiff at the

hospital, and was replaced by a representative from Planned Parenthood who stayed with

Plaintiff for the remainder of the day.

       89.     Plaintiff was terrified. Accompanied by strangers, she was essentially alone in a

hospital, having a full vaginal examination after she had been raped.

Plaintiff Spends Her First Semester Living in Fear

       90.     Aside from directing Plaintiff to the Center, upon information and belief,

Defendant Kelley did not take any steps to investigate the credible report of sexual assault made

by Plaintiff following orientation, and did nothing to help safeguard Plaintiff while she remained

on campus with her rapist.

       91.     Pursuant to Defendant Union’s Policy for Administrative Complaints (the

“Administrative Policy”), Defendant Kelley could have initiated an investigation into the Assault

after receiving Plaintiff’s report in September.



                                             Page 13 of 48
     Case 1:19-cv-00284-GLS-CFH Document 19 Filed 04/22/19 Page 14 of 48



       92.     Indeed, the Administrative Policy provided, in relevant part, that the College

“may independently initiate a disciplinary complaint against a student under this policy. In this

type of Administrative Complaint, the College will act as the Complainant in the adjudication of

a sexual misconduct complaint against a student… when the conduct at issue involves a threat to

the campus safety.”

       93.     Defendants knew the identity of Plaintiff’s assaulter and, instead of initiating the

necessary investigation, purposefully refused to take any action, thus allowing Plaintiff’s

assaulter to further harass and torment Plaintiff on campus.

       94.     Indeed, Assaulter Roe made several attempts to contact Plaintiff following the

Assault and went so far as to silently mock Plaintiff on campus.

       95.     By way of example only, Assaulter Roe attempted to make contact with Plaintiff

on various social media websites on the day following the Assault; however, Plaintiff blocked

him from contacting her.

       96.     Assaulter Roe would not be deterred – after Plaintiff blocked him on social media

sites, he continued to send her harassing text messages. Plaintiff refused to answer him.

       97.     Not long after the Assault, Plaintiff ran into Assaulter Roe on campus. When

Assaulter Roe saw Plaintiff, he snidely smirked at her. Plaintiff felt humiliated and afraid.

       98.     Plaintiff spent her first college semester following the Assault feeling depressed

and despondent. She began to struggle in her classes and was forced to drop one course.

       99.     Following her first semester at the College, Plaintiff returned to her home to begin

treatment with a therapist and to get medication to manage her anxiety and depression.




                                            Page 14 of 48
     Case 1:19-cv-00284-GLS-CFH Document 19 Filed 04/22/19 Page 15 of 48



Defendant Union’s Checkered Past with Title IX Complaints

       100.       Approximately three (3) years prior to Plaintiff’s Assault, on or about September

16, 2015, the U.S. Department of Education Office for Civil Rights (“OCR”) opened an

investigation into a complaint filed against Defendant Union for its alleged mishandling of a

complaint of sexual assault.

       101.       Specifically, on or about July 30, 2015, the OCR received a complaint regarding

the failure of Defendant Union to provide a prompt and equitable response to an allegation of

sexual assault.

       102.       The OCR determined, because Defendant Union is a recipient of federal financial

assistance, that the OCR had jurisdiction to pursue an investigation, not only of the July 30, 2015

complaint, but into “whether the college promptly and equitably responded to all complaints,

reports, and/or incidents of sexual assault/violence of which it had notice; and as a result,

students at the College, including the complainant, were subjected to a sexually hostile

environment.”

       103.       The 2015 OCR investigation is currently ongoing.

       104.       Moreover, upon information and belief, for years preceding Plaintiff’s Assault,

the College has willfully ignored and/or mishandled complaints of sexual misconduct on campus

to the direct and purposeful detriment of its female students and complainants.

       105.       By way of example only, upon information and belief, for the past several years,

no less than five (5) woman have reported their experiences of sexual assault to the College in

the hopes that their complaints would be properly investigated and handled by Defendant Union.

       106.       Instead, upon information and belief, these women’s complaints fell on deaf ears,

with the College sometimes even telling the complainants that it refused to look into their



                                             Page 15 of 48
     Case 1:19-cv-00284-GLS-CFH Document 19 Filed 04/22/19 Page 16 of 48



assaults at all. This resulted in not only the perpetrators, some of which, upon information and

belief, were also members of TD Chi, getting away with sexual assault and/or misconduct, but

also led to the female victim’s continued torment at the College.

        107.    Furthermore, upon information and belief, the College has, and continues to have,

a policy of covering up complaints and instances of sexual misconduct on campus, going so far

as to discourage victims from seeking outside resources or involving outside agencies such as the

local police. Upon information and belief, the College’s policy with respect to the handling of

sexual assault cases is to keep it quiet and internal – leading often times to the further

victimization of its female students.

Plaintiff Files a Formal Complaint with the College
And Learns of the College’s Title IX Related Policies and Procedures

        108.    After months of debilitating anxiety and depression, Plaintiff decided that she

could no longer continue her education at Defendant Union while living in fear of her rapist

being on the same campus.

        109.    Although Plaintiff was reluctant to speak about the sexual assault out of fear of

having to admit she was a rape victim, Plaintiff ultimately decided to meet with the Title IX

Office for a second time.

        110.    Accordingly, on or about January 16, 2018, after Plaintiff returned to Defendant

Union following winter break, she and her mother met with Defendant Kelley, the Director of

Campus Safety, and Defendant Williams, to file a formal Title IX complaint with the College

against Assaulter Roe.

        111.    At such time, Defendant Kelley, who had been aware of Plaintiff’s rape for the

prior four (4) months, spoke to Plaintiff about the process of filing a Title IX complaint and the

potential avenues for relief available to Plaintiff.


                                              Page 16 of 48
     Case 1:19-cv-00284-GLS-CFH Document 19 Filed 04/22/19 Page 17 of 48



       112.     Plaintiff was also provided with the 2017-2018 Union College Sexual Misconduct

Policy (the “Policy”).

Defendant Union’s Policies and Procedures Related to Title IX

       113.     The Policy provided, in relevant part:

               I.   Sexual or Gender-Based Harassment

                A single isolated incident may create a hostile environment if the incident is
                sufficiently severe, particularly if the conduct is physical. A single incident of
                Sexual Assault, for example, may be sufficiently severe to constitute a hostile
                environment.

              II.   Sexual Assault

                Sexual Assault is having or attempting to have sexual intercourse with another
                individual:
                            • By force or threat of force;
                            • Without effective affirmative consent; or
                            • When that individual is incapacitated.

                Sexual assault refers to any sexual penetration (anal, oral, or vaginal), however
                slight, with any object, or sexual intercourse by a man or woman upon a man or
                woman without consent. Sexual penetration includes vaginal or anal penetration
                by a penis, tongue, finger, or object or oral copulation by mouth to genital contact
                or genital to mouth contact.

           III.     Key Terms: Affirmative         Consent,    Force,    Intimidation,   Coercion,
                    Incapacitation

                    1. Affirmative Consent

                Under New York law, affirmative consent means: knowing, voluntary, and
                mutual decision among all participants to engage in sexual activity. Consent can
                be given by words or actions, as long as those words or actions create clear
                permission regarding willingness to engage in the sexual activity. Silence or lack
                of resistance, in and of itself, does not demonstrate consent. The definition of
                consent does not vary based upon a participant’s sex, sexual orientation, gender
                identity, or gender expression.



                                            Page 17 of 48
Case 1:19-cv-00284-GLS-CFH Document 19 Filed 04/22/19 Page 18 of 48



                   • Consent to any sexual act or prior consensual sexual activity
                      between or with any party does not necessarily constitute consent
                      to any other sexual act.
                   • Consent is required regardless of whether the person initiating the
                      act is under the influence of drugs and/or alcohol.
                   • Consent may be initially given but withdrawn at any time.
                   • Consent cannot be given when a person is incapacitated, which
                      occurs when an individual lacks the ability to knowingly choose
                      to participate in sexual activity. Incapacitation may be caused by
                      the lack of consciousness or being asleep, being involuntarily
                      restrained, or if an individual otherwise cannot consent.
                      Depending on the degree of intoxication, someone who is under
                      the influence of alcohol, drugs, or other intoxicants may be
                      incapacitated and therefore unable to consent.
                   • Consent cannot be given when it is the result of any coercion,
                      intimidation, force, or threat of harm.
                   • When consent is withdrawn or can no longer be given, sexual
                      activity must stop.

           2. Force

       Force is the use or threat of physical violence to overcome an individual’s
       freedom of will to choose whether or not to participate in sexual activity or
       provide consent. Consent obtained by force is not valid. For the use of force to be
       demonstrated, there is no requirement that a Complainant resist the sexual
       advance or request. However, evidence of resistance by the Complainant will be
       viewed as a clear demonstration of a lack of consent.

           3. Intimidation

       Intimidation is the use of implied threats to overcome an individual’s freedom of
       will to choose whether or not to participate in sexual activity or provide consent.
       Consent obtained by intimidation is not valid.

           4. Coercion

       Coercion is the improper use of pressure to compel another individual to initiate
       or continue sexual activity against that individual’s will. Consent obtained
       through coercion is not valid. Coercion can include a wide range of behaviors,
       including intimidation, manipulation, threats, and blackmail. A person’s words or
       conduct are sufficient to constitute coercion if they wrongfully impair another


                                   Page 18 of 48
Case 1:19-cv-00284-GLS-CFH Document 19 Filed 04/22/19 Page 19 of 48



       individual’s freedom of will and ability to choose whether or not to engage in
       sexual activity. Examples of coercion include threatening to “out” someone based
       on sexual orientation, gender identity, or gender expression and threatening to
       harm oneself if the other Party does not engage in the sexual activity. When
       someone indicates, verbally or physically, that they do not want to engage in a
       particular sexual activity, that they want to stop a particular activity, or that they
       do not want to go past a certain point of sexual interaction, continued activity or
       pressure to continue beyond that point can be coercive. The College will evaluate
       the following in determining whether coercion was used: (a) the frequency of the
       application of
       pressure, (b) the intensity of the pressure, (c) the degree of isolation of the person
       being pressured, and (4) the duration of the pressure.

           5. Incapacitation

       Incapacitation is a state where an individual cannot make an informed and rational
       decision to engage in sexual activity because of a lack of conscious understanding
       of the fact, nature, or extent of the act (e.g., to understand the who, what, when,
       where, why, or how of the sexual interaction) and/or is physically helpless. For
       example, an individual is incapacitated, and therefore unable to give consent, if
       the individual is asleep, unconscious, or otherwise unaware that sexual activity is
       occurring. An individual will also be considered incapacitated if the person cannot
       understand the nature of the activity or communicate due to a mental or physical
       condition. Incapacitation may result from the use of alcohol, drugs, or other
       medication. Consumption of alcohol or other drugs alone is insufficient to
       establish incapacitation.

       The impact of alcohol and drugs varies from person to person, and evaluating
       incapacitation requires an assessment of how the consumption of alcohol and/or
       drugs impacts an individual’s:

              (1) decision-making ability;
              (2) awareness of consequences;
              (3) ability to make informed judgments; or
              (4) capacity to appreciate the nature and the quality of the act.

       It shall not be a valid excuse that the Respondent believed that the Complainant
       affirmatively consented to the sexual activity if the Respondent knew or
       reasonably should have known that the Complainant was unable to consent to the
       sexual activity under any of the following circumstances:


                                    Page 19 of 48
Case 1:19-cv-00284-GLS-CFH Document 19 Filed 04/22/19 Page 20 of 48



               (a) the Complainant was asleep or unconscious;
               (b) the Complainant was incapacitated due to the influence of drugs,
               alcohol, or medication, so that the Complainant could not understand the
               fact, nature, or extent of the sexual activity;
               (c) the Complainant was unable to communicate due to a mental or
               physical condition. (emphasis supplied)

       Whether the Respondent reasonably should have known that the Complainant was
       incapacitated will be evaluated using an objective reasonable person standard.
       The fact that the Respondent was actually unaware of the Complainant’s
       incapacity is irrelevant to this analysis, particularly where the Respondent’s
       failure to appreciate the Complainant’s incapacitation resulted from the
       Respondent’s failure to take reasonable steps to determine the Complainant’s
       incapacitation or where the Respondent’s own incapacitation (from alcohol or
       drugs) caused the Respondent to misjudge the Complainant’s incapacity.

       It is the responsibility of each Party to be aware of the intoxication level of the
       other Party before engaging in sexual activity. In general, sexual activity while
       under the influence of alcohol or other drugs poses a risk to all Parties. If there is
       any doubt as to the level or extent of the other individual’s intoxication, it is safest
       to forgo or cease any sexual contact or activity. Being intoxicated by drugs or
       alcohol is no defense to any violation of this Policy and does not diminish one’s
       responsibility to obtain consent.

    IV.    Sexual Misconduct Adjudication Process

       Formal Resolution of a complaint under this policy will occur through the use of
       an Adjudication Panel. A brief outline of the process is provided below. A
       description of each step in the process is outlined thereafter.

            1. Initiating the Disciplinary Process
            2. Responding to a Disciplinary Complaint
            3. Fact Finding Investigation
            4. Investigative Report
            5. Document Review
            6. Notice of Charges
            7. Notice of Adjudication
            8. Panel Adjudication/Decision
            9. Sanctions
            10. Outcome Letter


                                    Page 20 of 48
       Case 1:19-cv-00284-GLS-CFH Document 19 Filed 04/22/19 Page 21 of 48



                   11. Appeals
                   12. Concerns about the Implementation of this Policy
                   13. Integrity of Process
                   14. Conclusion of Case

                   a) Complainant’s Statement
               For a Complainant to file a disciplinary complaint against a student, the
               Complainant must submit a written statement detailing the allegations of the
               sexual misconduct. This statement is the first opportunity for the Complainant to
               describe the allegations against the Respondent…. The Complainant’s Statement
               is one of the most important documents to be considered in the Sexual
               Misconduct Adjudication Process…. The Respondent will not be allowed to see
               the Complainant’s Statement until after the Respondent has filed their statement
               in response to the original Complaint Form. Once the Respondent has submitted
               their statement, they will be given a copy of the Complainant’s Statement. The
               Complainant will also be given a copy of the Respondent’s Statement. (emphasis
               original)

                   b) Respondent’s Statement
               If the Respondent does not accept responsibility, they will be asked to provide a
               written response to the information contained in the Complaint Form. The
               Respondent’s Statement must be submitted to the Title IX Coordinator within
               seven (7) days after the meeting with the Title IX Team.

The University Defendants and Individual Defendants
Initiate an Investigation into Plaintiff’s Title IX Complaint

        114.   On or about January 18, 2018, Defendants issued a No Contact Order between

Plaintiff and Assaulter Roe.

        115.   Thereafter, on or about January 22, 2018, Plaintiff submitted a written statement

to the University and Individual Defendants regarding her Title IX complaint against Assaulter

Roe.

        116.   On or about January 29, 2018, after being given an opportunity to review

Plaintiff’s statement – a blatant violation of the College’s Policy, Assaulter Roe submitted his

own written statement in rebuttal.



                                          Page 21 of 48
     Case 1:19-cv-00284-GLS-CFH Document 19 Filed 04/22/19 Page 22 of 48



       117.      Thereafter, Defendant Kelley assigned two investigators, Associate Director of

Minerva Programs, Laura Munkes, and Associate Director of Campus Safety, Thomas

Constantine (collectively “Investigators Munkes and Constantine”), to investigate Plaintiff’s

Title IX complaint.

       118.      Upon information and belief, Investigators Munkes and Constantine began the

investigation by interviewing pertinent witnesses.

       119.      Curiously, although it was her complaint, Investigators Munkes and Constantine,

upon information and belief, intentionally, chose not to interview Plaintiff first.

       120.      Investigators Munkes and Constantine, without having interviewed the

complainant to learn the details of her complaint, determined to first interview the respondent,

Assaulter Roe.

       121.      Indeed, on or about the morning of February 8, 2018, Investigators Munkes and

Constantine met and interviewed Assaulter Roe, who appeared with his advisor.

       122.      Investigators Munkes and Constantine did not meet with Plaintiff until the

afternoon of February 8, 2018, after they had interviewed Assaulter Roe.

       123.      Investigators Munkes and Constantine, upon interviewing Plaintiff to learn the

details of the sexual assault, never followed up to interview Assaulter Roe a second time to

question him about the many contradictions to his earlier statement.

       124.      Indeed, even after interviewing Plaintiff and non-party witnesses, Investigators

Munkes and Constantine still did not conduct any follow-up interview with Assaulter Roe.

       125.      Evidently, Investigators Munkes and Constantine accepted as undisputed fact

Assaulter Roe’s version of the events without requiring a second interview, after having received

contradictory reports from the complainant and witnesses.



                                            Page 22 of 48
         Case 1:19-cv-00284-GLS-CFH Document 19 Filed 04/22/19 Page 23 of 48



           126.     With respect to witnesses, Investigators Munkes and Constantine interviewed,

among other individuals, two of Assaulter Roe’s witnesses, his housemate and a friend, on the

same day following Plaintiff’s interview.

           127.     Both witnesses identically recalled that on the night of September 3, 2017, more

than five (5) months prior, they had seen Assaulter Roe walking with Plaintiff at “around 1:00

a.m.”, corroborating Plaintiff’s story of events on the night of the Assault.

           128.     Investigators Munkes and Constantine also interviewed several of Plaintiff’s

witnesses5.

           129.     Witness “EM” had been with Plaintiff on the night of the Assault, and had

witnessed Plaintiff’s alcohol consumption on the night of the Assault. In addition, Witness EM

had texted Plaintiff during the TD Chi party in an attempt to meet up with one another.

           130.     Moreover, Witness EM was the first person to whom Plaintiff disclosed the

Assault, and Witness EM had accompanied Plaintiff to meet with Defendant Kelley to disclose

her sexual assault months prior to the investigation.

           131.     The second witness, Witness “LH”, recalled to Investigators Munkes and

Constantine how Plaintiff had disclosed to her that she had been raped by Assaulter Roe.

Notably, the details provided by Witness LH were consistent with the events and details

described by Plaintiff during her interview.

Investigators Munkes and Constantine Issue a Final Investigative Report

           132.     On or about February 23, 2018, Investigators Munkes and Constantine delivered

their final investigative report (the “Report”) to Defendant Williams for review.




5
    For privacy purposes, the witnesses shall be named herein by initials only.

                                                      Page 23 of 48
     Case 1:19-cv-00284-GLS-CFH Document 19 Filed 04/22/19 Page 24 of 48



       133.    Notably, Investigators Munkes and Constantine intentionally misrepresented the

nature and chronology of the investigation, upon information and belief, in an attempt to make it

appear fairer towards Plaintiff.

       134.    By way of example only, despite having interviewed Plaintiff (the complainant)

and Assaulter Roe (the respondent) out of logical order, in the interview summaries included in

the Report, Investigators Munkes and Constantine presented the interviews in reverse order,

suggesting that Plaintiff had been interviewed first and Assaulter Roe had responded to the

complainant’s allegations.

       135.    Moreover, in the Report, Investigators Munkes and Constantine completely

disregarded contradictions and inconsistencies in Assaulter Roe’s statements in order to

determine him more credible than Plaintiff.

       136.    In addition, in the Report, Investigators Munkes and Constantine improperly

excluded relevant information and mischaracterized key testimony provided by Plaintiff

regarding the Assault.

       137.    By way of further example, the Report indicated that Assaulter Roe had been less

than forthcoming with Investigators Munkes and Constantine. Indeed, the Report evidenced that

Assaulter Roe had submitted only selected text messages that he had sent to Plaintiff on the day

following the Assault.

       138.    Notably, Assaulter Roe excluded the message to Plaintiff stating that he was

“sorry.” In defense of this obvious omission, Assaulter Roe claimed that his phone lacked

storage and the phone had deleted that one particular message, but, curiously, had retained all of

the other messages that he had wanted to share with Defendants during the investigation.




                                           Page 24 of 48
     Case 1:19-cv-00284-GLS-CFH Document 19 Filed 04/22/19 Page 25 of 48



          139.   The Report was delivered to Defendant Williams, whose responsibility it was to

arrange for separate reviews of the report by Plaintiff and Assaulter Roe.

          140.   Instead of reviewing and flagging the many flaws made in the Report, Defendant

Williams accepted the flawed and incomplete Report without hesitation.

          141.   On or about February 27, 2018, Plaintiff scheduled a review of the Report with

her advisor attending remotely via Zoom, a video conferencing program, as facilitated by

Defendant Williams.

          142.   During the review, Plaintiff’s advisor objected to the lack of audio and the poor

visual quality of the report over Zoom.

          143.   Plaintiff’s advisor’s complaints were summarily dismissed as Defendant Williams

stated there was nothing she could, or would, do to correct the problem.

          144.   Plaintiff was forced to review the Report virtually on her own without the ability

to effectively and sufficiently consult her advisor. As a result, during the review, Plaintiff

suffered a severe anxiety attack while reading the Report and she had difficulty completing her

review.

          145.   On or about March 1, 2018, Plaintiff submitted a written response to the Report

with corrections and clarifications.

          146.   By way of example only, among Plaintiff’s corrections, Plaintiff wrote, “[t]he

report says, ‘As far as pants go, [Plaintiff] initially stated ‘I never fully took them off.’ What I

had said during the interview was that I wasn't sure who took my pants off and I don't think it was

me. My actual statement was ‘My pants were around my legs and never fully taken off.’




                                            Page 25 of 48
     Case 1:19-cv-00284-GLS-CFH Document 19 Filed 04/22/19 Page 26 of 48



        147.    Additionally, by way of further example, Plaintiff had stated during her interview

with the investigators, regarding Assaulter Roe’s claims that it had been a consensual encounter,

"I know I never would have done that. I would never hook up with a random person."

The University and Individual Defendants Force
Plaintiff to Participate in a Procedurally Improper Evidentiary Conference

        148.    On or about March 9, 2018, Defendant Union issued a Charge Letter stating that

Assaulter Roe was charged with violating the Policy, specifically Sexual Assault. The letter

stated, in relevant part:

           “The Union College Sexual Misconduct Policy defines Sexual Assault as:

           Having or attempting to have sexual intercourse with another individual by
           force or threat of force; without effective affirmative consent; or when that
           individual is incapacitated. Sexual assault refers to any sexual penetration
           (anal, oral, or vaginal) however slight, with any object, or sexual intercourse
           by a man or woman upon a man or woman without consent. Sexual
           penetration includes vaginal or anal penetration by a penis, tongue, finger,
           or object or oral copulation by mouth or genital contact or genital to mouth
           contact.”

        149.    On or about April 24, 2018, Plaintiff attended a pre-decision conference (the

“Complainant Conference”) during which time she met with the Hearing Panel. Upon

information and belief, Defendant Union also holds a pre-hearing conference with the respondent

in any Title IX matter.

        150.    Upon information and belief, the purpose of the pre-decision conferences was to

review the evidence and allow the Hearing Panel to make an ultimate finding as to whether

Assaulter Roe violated the Policy when he sexually assaulted Plaintiff.

        151.    The College’s Policy required that “[p]resent at the Pre-Decision Conference will

be the Complainant and their advisor or the Respondent and their advisor as well as the

Administrative Panel members, the Title IX Coordinator (in this case Defendant Kelley), and/or

                                            Page 26 of 48
     Case 1:19-cv-00284-GLS-CFH Document 19 Filed 04/22/19 Page 27 of 48



College counsel. College counsel may not be present during the Pre-Decision Conference,

however, the Panel Chair reserves the right to consult at any time.”

       152.    Significantly, both College Counsel and Defendant Kelley were absent from the

Complainant Conference. Indeed, the Hearing Panel members consisted of only the Associate

Dean of Students as a voting Chair, two faculty members, the Director of Residential Life, and a

sophomore student.

       153.    Notably, the Complainant Conference began fifteen (15) minutes late because the

student panelist was not timely in attendance. Even more egregious, when he finally arrived and

joined the Complainant Conference, he had no hearing packet or documentation with him.

       154.    Moreover, throughout the Complainant Conference, the student panelist failed to

take any notes, looked extremely confused about what his role was, what was going on, or why

he was there, and did not speak or ask a single question during the proceedings.

       155.    As the Complainant Conference began, the Chair read to Plaintiff from a script

stating, “Okay in front of you is the investigative report and any other documents associated with

the case. The panel has been given substantial time to review these documents and is prepared to

proceed.”

       156.    Plaintiff immediately interjected and informed the Chair that neither she nor her

advisor had any such documents in front of them. Defendants had utterly failed to provide

Plaintiff with a hearing packet, nor any of the documents that had been provided to the panel.

       157.    Such materials were vital and necessary for Plaintiff to have and use during the

Complainant Conference to support her allegations against Assaulter Roe, and to answer any

questions the Hearing Panel may have regarding the Assault and the investigation.




                                           Page 27 of 48
     Case 1:19-cv-00284-GLS-CFH Document 19 Filed 04/22/19 Page 28 of 48



       158.     Despite being apprised that Plaintiff was not provided the necessary and

mandatory materials, Defendants refused to provide Plaintiff with a copy of the materials,

refused to adjourn the Complainant Conference to a date when the materials would be available

to Plaintiff, and forced Plaintiff to proceed with the Complainant Conference at a significant

disadvantage.

       159.     The Hearing Panel proceeded to question Plaintiff for one and a half hours about

the Assault and the events of that night.

       160.     Throughout their interrogation of Plaintiff, the panelists repeatedly referenced the

Report and the evidence of the investigation, knowing that Plaintiff was without the ability to

review the evidence they were referencing yet still expecting her to testify and respond to their

multiple questions.

       161.     On or about April 25, 2018, the day following the Complainant Conference,

Assaulter Roe met for a pre-decision conference before the same Hearing Panel (the

“Respondent Conference”).

       162.     At the Respondent Conference, Assaulter Roe was provided with the complete

hearing packet of documents at the start of the conference. Assaulter Roe was even given an

opportunity to provide more documentation and evidence.

       163.     Unsurprisingly, Assaulter Roe took full advantage of the liberties allowed to him

by the panelists and proceeded to give a lengthy opening statement, immediately giving his

version of events in rebuttal to information contained in the Report, namely Plaintiff’s

statements.

       164.     By way of example, Assaulter Roe addressed the Hearing Panel and stated that

Plaintiff went from annoying him by repeating that she had a boyfriend to suddenly, after



                                            Page 28 of 48
       Case 1:19-cv-00284-GLS-CFH Document 19 Filed 04/22/19 Page 29 of 48



smoking the marijuana he had provided to her, responding “Sure!!!” when he asked her to have

sex.

        165.     By way of further example, Assaulter Roe repeatedly stated to the Hearing Panel,

wrongly, that Plaintiff claimed she had been “frozen” during the incident. Notably, Plaintiff had

never used the term “frozen,” nor had she made any assertions to being “frozen.”

        166.     Nonetheless, Assaulter Roe mischaracterized Plaintiff’s statement to the

investigators and went so far as to submit for the Hearing Panel’s consideration an unsolicited

letter from a local psychologist discussing “tonic immobility,” in a generalized statement with no

footnotes or attached data and without the benefit of having interviewed Plaintiff or any

witnesses or having had any involvement with the matter contemporaneous to the Assault6.

        167.     Following Assaulter Roe’s opening verbal rebuttal of the Report, the Chair moved

to pose questions to Assaulter Roe.

        168.     Prior to the Respondent Conference, Plaintiff had submitted questions to be asked

of Assaulter Roe, in accordance with the Policy.

        169.     The Chair, evidently uncomfortable with the number of questions submitted by

Plaintiff, made sure to let Assaulter Roe know it was not Defendants who were asking the

following questions, and went so far as to infer that the questions posed by Plaintiff were

irrelevant.

        170.     Specifically, the Chair instructed Assaulter Roe to, “[p]lease keep in mind that the

following questions are questions from the complainant and not from the panel members. And I

do want to add here, there are a lot of questions. Uh, you may question the relevancy of some of

6
 In response to Assaulter Roe’s letter from the local psychologist about a claim which Plaintiff had never made,
Plaintiff submitted a letter from a nationally recognized psychiatrist, certified by the American Board of Psychiatry
and Neurology in Psychiatry and in Child & Adolescent Psychiatry, regarding reduced physical response as a
common response in matters of human trauma. Ultimately, the panelists reviewed the letters submitted by Assaulter
Roe and Plaintiff but stated they did not consider the information in their determination.

                                                   Page 29 of 48
     Case 1:19-cv-00284-GLS-CFH Document 19 Filed 04/22/19 Page 30 of 48



them, and I just want to let you know that when we get into the deliberation phase of this

particular case from these questions, uh, and the relevancy may turn out not to matter at all.”

       171.    The Chair and other panel members apologetically, repeatedly and excessively,

explained to Assaulter Roe that they had to ask Plaintiff’s submitted questions only because they

had been legally advised to do so.

       172.    The Chair then read the definition of incapacitation from the Policy to Assaulter

Roe and asked if he recognized the definition as true.

       173.    Assaulter Roe said he wasn’t sure and so the Chair read the definition again,

slowly. The Chair apologized that he could not do more than read the definition as a question.

       174.    Assaulter Roe was still uncertain, and ultimately responded that he did not

understand the definition of incapacitation.

       175.    Assaulter Roe later stated that he had completed at least five (5) Title IX trainings

at Defendant Union and knew the Policy the definitions for “incapacitation” and “consent.”

       176.    In reality, Assaulter Roe failed to demonstrate any basic knowledge of the

Policy’s definition for “effective affirmative consent.” As it applied to his sexual encounter with

Plaintiff, Assaulter Roe explained consent as only the absence of a “no” when engaging in sexual

activity. Notably, the absence of a “no” is not the definition of effective affirmative consent

according to the Policy.

       177.    Assaulter Roe further claimed to know many of the people at the crowded

fraternity party the night of the Assault and yet, when pressed, could not name a single witness

from the party who might have been able to corroborate his story of events as he had described

them, a story which directly contradicted Plaintiff’s statements throughout the investigation.




                                               Page 30 of 48
     Case 1:19-cv-00284-GLS-CFH Document 19 Filed 04/22/19 Page 31 of 48



       178.    During the Respondent Conference, Assaulter Roe further contradicted himself

when it came time to describe the Assault itself.

       179.    By way of example, in one instant, Assaulter Roe agreed with Plaintiff’s account

that she had lain on his bed with her arms at her sides and had not touched him throughout his

vaginal penetration of her. Later, however, Assaulter Roe contradicted himself and stated that

Plaintiff took his penis in her hand and guided him inside her.

       180.    Assaulter Roe concluded the Respondent Conference by addressing the panel with

an impact statement.

       181.    Upon information and belief, an impact statement is only read and considered by

most educational institutions during the sanctioning phase of adjudication, after a decision has

been rendered determining responsibility.

       182.    In Defendants’ procedurally flawed process, however, Assaulter Roe was

prematurely allowed to address the panel and persuade the panelists to conclude that he was not

responsible for sexual assault because the accusation had caused him to lose weight and

allegedly resulted in a “focal seizure that was directly caused by a high increase in stress and

lack of sleep.” Notably, Assaulter Roe described the medical saga of his diagnosis without

providing any documentary evidence to back up his claims.

Plaintiff Is Permitted to Review and Correct the Conference Transcripts

       183.    On or about May 3, 2018, each of the parties received copies of the hearing

transcripts from the two pre-decision conferences. As per the Policy, each party had an

opportunity to respond in writing with corrections or comments to the transcripts.

       184.    Plaintiff timely submitted twelve (12) written pages of corrections to her own

transcript from the Complainant Conference and a response to Assaulter Roe’s opening



                                            Page 31 of 48
     Case 1:19-cv-00284-GLS-CFH Document 19 Filed 04/22/19 Page 32 of 48



statement and his answers to her submitted questions as provided in the transcript of the

Respondent Conference.

       185.    Upon information and belief, Plaintiff’s transcript corrections and response to

Assaulter Roe’s transcript were simply added as an addendum to the hearing packet and not

incorporated to make actual corrections to the many significant errors and contradictions in the

hearing transcripts.

       186.    Significantly, Plaintiff was not provided with Assaulter Roe’s comments or

revisions to his transcript from the Respondent Conference, nor his comments and response(s) to

Plaintiff’s transcript from the Complainant Conference.

       187.    This egregious error denied Plaintiff access to all documentation considered by

Defendants in the determination of Assaulter Roe’s culpability.

The Hearing Panel Clears Assaulter Roe of Any Wrong-Doing

       188.    On or about May 15, 2018, Plaintiff received an email stating that the Hearing

Panel had completed its “deliberations and write up” the previous day.

       189.    Defendant Kelley scheduled a meeting for May 22, 2018 with Plaintiff and her

advisor to inform them of Defendants’ decision.

       190.    Upon information and belief, Assaulter Roe had been informed of the

determination one or more days prior to the May 15th notice to Plaintiff, and not “at or near the

same time” as required by the Policy.

       191.    Ultimately, Defendants found Assaulter Roe “not responsible” by a vote of 3-2.

       192.    In support of its finding, the panel relied upon inaccurate sources which had

previously been amended and corrected, and misquoted statements in the Report and conference

transcripts – errors which had been corrected by Plaintiff in her responses to the Report and her



                                          Page 32 of 48
     Case 1:19-cv-00284-GLS-CFH Document 19 Filed 04/22/19 Page 33 of 48



hearing transcript, but which had obviously not been incorporated into those documents nor

substantively considered by Defendants.

       193.     Defendants further rationalized that the Hearing Panel had not been unanimous in

their final determination regarding Plaintiff’s incapacitation at the time of the Assault because, in

the Hearing Panel’s opinion, Plaintiff could not have been incapacitated by a “small amount of

marijuana.”

       194.     The panel’s unfounded conclusion that Plaintiff simply could not be incapacitated

by a “small amount of marijuana” was directly contradicted by Plaintiff’s own testimony.

       195.     In failing to find Plaintiff was incapacitated at the time of the Assault, the panel

majority blatantly failed to take into consideration the potency of the marijuana provided by

Assaulter Roe to Plaintiff, and Plaintiff’s repeated testimony that she could not recall how her

pants came off, and was physically unable to move while Assaulter Roe raped her.

       196.     Moreover, in clearing Assaulter Roe of any wrongdoing, the panel failed to apply

Defendant Union’s Policy which states, in pertinent part:

          “Whether the Respondent reasonably should have known that the
          Complainant was incapacitated will be evaluated using an objective
          reasonable person standard. The fact that the Respondent was actually
          unaware of the Complainant’s incapacity is irrelevant to this analysis,
          particularly where the Respondent’s failure to appreciate the Complainant’s
          incapacitation resulted from the Respondent’s failure to take reasonable
          steps to determine the Complainant’s incapacitation or where the
          Respondent’s own incapacitation (from alcohol or drugs) caused the
          Respondent to misjudge the Complainant’s incapacity.”

       197.     Throughout the Respondent Conference, Assaulter Roe demonstrated a

breathtaking inability to provide even the most general understanding of what “effective

affirmative consent” and “incapacitation” meant, even after portions of the Policy were read

aloud to him.



                                            Page 33 of 48
     Case 1:19-cv-00284-GLS-CFH Document 19 Filed 04/22/19 Page 34 of 48



       198.    Indeed, Assaulter Roe went so far as to corroborate Plaintiff’s testimony that she

was physically incapacitated at the time he vaginally penetrated her.

       199.    Still, despite damning testimony from both the complainant and respondent,

Defendants still found that Plaintiff was not incapacitated at the time of the Assault.

Defendants Rationalize the Plaintiff Consented to Being a Victim of Sexual Assault

       200.    Despite all the evidence to the contrary, Defendants found Assaulter Roe not

responsible for raping Plaintiff and engaged in poorly veiled victim shaming, embarrassing and

degrading Plaintiff even further.

       201.    Indeed, in its rationale, the Hearing Panel stated that: “We believe [Plaintiff] feels

she was victimized, and the panel unanimously agrees that this is a valid feeling on her part. We

feel it is possible for someone to give consent and still feel “used” after a sexual encounter.”

       202.    Incredulously, the Hearing Panel determined Plaintiff properly felt, and was, a

victim of sexual assault, but that she had agreed to being victimized, “used”, and abused for

Assaulter Roe’s own desires.

       203.    The Hearing Panel’s actions directly violated Defendant Union's Sexual

Misconduct Bill of Rights, which stated, in relevant part: “If you file a report of sexual

misconduct (the complainant), you have the right to [b]e free from any suggestion that you are at

fault when these crimes and violations are committed, or should have acted in a different manner

to avoid such crimes or violations.”

Plaintiff Appeals the Hearing Panel’s Determination

       204.    Following the Hearing Panel’s determination, Plaintiff repeatedly requested

information from Defendant Kelley about the Title IX appeal process.




                                            Page 34 of 48
     Case 1:19-cv-00284-GLS-CFH Document 19 Filed 04/22/19 Page 35 of 48



       205.    Curiously, however, Defendant Kelley refused to respond to Plaintiff and Plaintiff

was forced to navigate the appeal’s process on her own.

       206.    On or about May 31, 2018, Plaintiff submitted her appeal of the Hearing Panel’s

decision finding Assaulter Roe “not responsible.”

       207.    At the time Plaintiff submitted her appeal, she was unaware of who would be

serving on the appeal panel.

       208.    Not knowing who the members of the appeal panel were, Plaintiff feared there

may be a conflict of interest that would taint the determination of her appeal.

       209.    Plaintiff tried to engage Defendant Kelley for information but was summarily shot

down; Defendant Kelley refused to disclose the identities of the three (3) members on the appeal

panel, and exclaimed that only the appeal panel members would get to decide if there is a

conflict of interest with any of the involved parties.

       210.    While her appeal was pending, Plaintiff made a formal request to be provided

with Assaulter Roe’s response to her appeal but Defendant Kelley, without explanation, failed to

timely send his response.

       211.    Indeed, Defendant Kelley did not provide Plaintiff with a copy of Assaulter Roe’s

response to Plaintiff’s appeal until June 6, 2018, after the appeal panel had already deliberated,

foreclosing any possibility for Plaintiff to rebut Assaulter Roe’s response to her appeal.

       212.    All Plaintiff could do at that point was sit and wait to receive notice of the

outcome of her appeal.




                                             Page 35 of 48
     Case 1:19-cv-00284-GLS-CFH Document 19 Filed 04/22/19 Page 36 of 48



Defendants Reject Plaintiff’s Appeal

        213.    On or about June 11, 2018, Plaintiff received a letter from Defendant Czajka,

Union’s Chief of Staff. At that time, Plaintiff was notified that Defendant Czajka had served as

Chair of the Appeals Panel.

        214.    Notably, OCR’s September 2017 “Q&A on Campus Sexual Misconduct”

cautioned schools to “avoid conflicts of interest and biases in the adjudicatory process and to

prevent institutional interests from interfering with the impartiality of the adjudication.”

        215.    Nevertheless, Defendant Union chose its president’s chief of staff, an individual

whose role is to protect institutional interests, as chair of the appeals panel adjudicating

Plaintiff’s appeal.

        216.    It was immediately clear that Defendant Czajka had not bothered to properly

review the materials underlying Plaintiff’s appeal, nor had she even conducted a cursory review

of the evidence in Plaintiff’s Title IX matter.

        217.    By way of example only, in Defendant Czajka’s appeal determination, Defendant

Czajka stated that “the transcript shows that you (Plaintiff) were provided a copy of the

documents to reference at the [Complainant C]onference.”

        218.    However, the record clearly indicated that Plaintiff was not provided a copy of the

documents to reference at the Complainant Conference.

        219.    Indeed, Defendants’ failure to provide the necessary materials was noted in (i) the

transcript of the Complainant Conference, the very transcript Defendant Czajka allegedly used to

support the notion that Plaintiff was provided the necessary materials; (ii) Plaintiff’s written

response to the Complainant Conference transcript; and (iii) Plaintiff’s written appeal of the

Hearing Panel’s decision.



                                             Page 36 of 48
     Case 1:19-cv-00284-GLS-CFH Document 19 Filed 04/22/19 Page 37 of 48



        220.    Defendant Czajka continued on to address, and summarily dismiss all of the valid

points raised in Plaintiff’s appeal.

        221.    In response to Plaintiff’s contention that the student panelist had not been

prepared nor did he participate in the Complainant Conference, Defendant Czajka weakly replied

that “participation in conferences varies by participant” and that “based on review of the policy

we do not believe you have set forth a procedural violation.”

        222.    In response to Plaintiff’s concerns that Assaulter Roe had claimed he had

reviewed Plaintiff’s statement prior to submitting his own statement, against Policy guidelines,

Defendant Czajka asserted that “the respondent clarified this in his transcript comments

submitted after his review of his transcript.”

        223.    Respondent’s transcript comments, however, were never provided to Plaintiff.

This was yet another example of Defendants’ practice of denying Plaintiff full and fair access to

her own complaint file, and using documentation, which she was intentionally not privy to,

against her.

        224.    In conclusion, Defendant Czajka denied Plaintiff’s appeal and upheld the Hearing

Panel’s finding for Assaulter Roe.

        225.    Following the appeal, there were no further avenues of recourse for Plaintiff as a

rape victim at Union.

The University and Individual Defendants’ Ongoing
Violations of the 2013 Reauthorization of the Violence Against Women Act

        226.    Throughout the entire investigation and adjudication of Plaintiff’s Title IX

complaint, Defendants repeatedly violated not only their own policies and representations to

Plaintiff as a student of Defendant Union, but also the 2013 Reauthorization of the Violence

Against Women Act (“VAWA”).


                                            Page 37 of 48
     Case 1:19-cv-00284-GLS-CFH Document 19 Filed 04/22/19 Page 38 of 48



          227.   Defendant Union’s Policy and procedures failed to meet the mandates outlined in

VAWA which requires institutions to provide for a prompt, fair, and impartial disciplinary

proceeding, and which requires, in relevant parts that:

                 a. Officials are appropriately trained and do not have a conflict of interest or

                     bias for or against the accuser or the accused;

                 b. the accuser and the accused receive simultaneous notification, in writing, of

                     the result of the proceeding and any available appeal procedures;

                 c. the proceeding is completed in a reasonably prompt timeframe; and

                 d. the accuser, the accused, and appropriate officials are given timely and equal

                     access to information that will be used during informal and formal

                     disciplinary meetings and hearings.

          228.   Defendants failed to meet the requirements of the VAWA when, among other

things:

                 a. Defendants’ Title IX Coordinator appointed to the Hearing Panel a student

                    member who had not been appropriately trained, or evaluated for proficiency

                    after training had been provided;

                 b. Defendants prohibited disclosure to Plaintiff of the members of the appeals

                    panel, barring her from citing any conflicts of interest;

                 c. Defendants appointed its Chief of Staff as Chair of the appeals panel, in a

                    biased manner, as the chief of staff was not a neutral party but protector of

                    Defendant Union’s institutional interests;




                                             Page 38 of 48
      Case 1:19-cv-00284-GLS-CFH Document 19 Filed 04/22/19 Page 39 of 48



               d. Defendant Union failed to provide simultaneous notice of the outcome to both

                   parties, having informed Assaulter Roe of the decision one or more days prior

                   to notifying Plaintiff;

               e. The proceeding, which began in January of 2018 and concluded in June of

                   2018, far exceeded a reasonably prompt timeframe;

               f. Plaintiff was not given timely and equal access to information used during the

                   informal and formal disciplinary meetings, including but not limited to, the

                   hearing packet of documents during the Complainant Conference.

        229.   Defendants additionally violated VAWA when they chose not to provide Plaintiff

with Assaulter Roe’s corrections to his transcript and his response to Plaintiff’s transcript.

        230.   Indeed, VAWA requires the parties to a Title IX proceeding be given “timely and

equal access to information…used during…formal disciplinary meetings and hearings.”

        231.   Moreover, the OCR September 2017 “Q&A on Campus Sexual Misconduct”

requires that “decision-maker(s) must offer each party the same meaningful access to any

information that will be used during informal and formal disciplinary meetings and hearings.”

        232.   It is clear through Defendants’ actions that while Assaulter Roe was allowed free

and open access to all necessary materials, the same opportunity was not similarly extended to

Plaintiff.

        233.   Quite the opposite, Plaintiff was openly denied access to the necessary materials

leading to an inherently and inescapably unfair disciplinary process.

Plaintiff is Left in Shambles

        234.   As a result of the Assault, Plaintiff suffered tremendous emotional trauma.

Plaintiff found herself forever altered.



                                             Page 39 of 48
     Case 1:19-cv-00284-GLS-CFH Document 19 Filed 04/22/19 Page 40 of 48



        235.    Plaintiff fell into a depression and had lived in fear during her entire freshman

year of running into Assaulter Roe on campus.

        236.    As a result of the trauma she suffered and the debilitating fear she faced while

enrolled at Defendant Union, Plaintiff was unable to perform at the same academic level as she

had previously.

        237.    Plaintiff, after speaking with Defendant Kelley immediately after the Assault, did

not hear from the Title IX Office again until December of 2017.

        238.    As a direct and foreseeable result of the Assault and Defendant Union’s refusal to

offer Plaintiff any meaningful support, Plaintiff was made to feel ashamed of what had happened

to her and she felt absolutely helpless at seemingly every step. Defendant Union had failed to put

Plaintiff’s needs first in favor of making things easier for her rapist.

        239.    As a direct and proximate result of Defendants’ unlawful actions, Plaintiff has

suffered significant emotional injuries. Plaintiff has been traumatized, deprived of happiness and

a feeling of security, and suffers daily from feelings of hopelessness and the inability to move on

in her life from this tragic event.

        240.    Plaintiff has been, and continues to be, treated by a mental health professional.

                                     CAUSES OF ACTION
                       AS AND FOR A FIRST CAUSE OF ACTION
            (Discrimination in violation of Title IX: Hostile Education Environment –
                 Sexually Hostile Culture as against the University Defendants)

        241.    Plaintiff repeats and re-alleges each and every allegation above with the same

force and effect as if fully set forth herein.

        242.    As set forth in detail above, the University Defendants actively created and/or

condoned and/or were deliberately indifferent to a culture of sexual hostility and violence against

women by instituting policies and permitting practices that included, but were not limited to: (i)


                                                 Page 40 of 48
     Case 1:19-cv-00284-GLS-CFH Document 19 Filed 04/22/19 Page 41 of 48



purposefully ignoring and/or condoning a social culture of sexual violence and harassment

perpetrated by its all-male fraternities; (ii) intentionally ignoring and/or delaying investigation(s)

of complaints of sexual misconduct and rape perpetrated against its female students; (iii) failing

to fulfill their obligations as mandatory reporters following receipt of complaints of sexual

misconduct and/or sexual assault; (iv) failing to objectively and sufficiently investigate

complaints of sexual misconduct and/or sexual assault; (v) intentionally misrepresenting

evidence gathered during investigations into complaints of sexual misconduct and/or sexual

assault; (vi) failing to proffer equal opportunities to female complainants during the investigation

and/or adjudication of complaints of sexual misconduct and/or sexual assault; (vii) failing to

timely hold evidentiary and/or disciplinary hearings to the detriment of female complainants; and

(vii) providing male students accused of sexual misconduct and/or sexual assault unwarranted

leniency in the adjudication of Title IX complaints brought by female students.

       243.    The University Defendants’ sexually hostile policies and practices were a

proximate cause of Plaintiff’s subjection to months of sexual harassment in the form of (i) sexual

assault by one of Defendant Union’s upperclassmen; (ii) a hostile educational environment; and

(iii) ongoing and prolonged harassment by forcing Plaintiff to interact with her assailant in her

daily academic life.

       244.    The sexual harassment that Plaintiff suffered was so severe, pervasive, and

objectively offensive that it effectively barred her access to educational opportunities and

benefits from Defendant Union.

       245.    As a direct and proximate result of the University Defendants’ creation of and

deliberate indifference to its sexually hostile educational environment, Plaintiff suffered damages

and injuries for which the University Defendants are liable.



                                            Page 41 of 48
      Case 1:19-cv-00284-GLS-CFH Document 19 Filed 04/22/19 Page 42 of 48



                     AS AND FOR A SECOND CAUSE OF ACTION
  (Gender Discrimination in violation of Title IX: Deliberate Indifference to Plaintiff’s Rape as
                              against the University Defendants)

        246.    Plaintiff repeats and re-alleges each and every allegation above with the same

force and effect as if fully set forth herein.

        247.    Title IX prohibits federally-funded institutions such as Defendant Union from

engaging in discrimination on the basis of sex.

        248.    Sexual harassment is included within the meaning of “discrimination” under Title

IX.

        249.    Sexual harassment of a student creates a hostile environment if the conduct is

sufficiently severe that it denies or limits a student’s ability to participate in or benefit from

educational programs.

        250.    A single instance of rape is sufficiently severe to create a hostile education

environment.

        251.    Title IX requires universities to promptly investigate student complaints of sexual

harassment, and to take interim measures to ensure that its students are not subjected to a hostile

education environment. The failure to do so amounts to “deliberate indifference” for which

Defendants may be held liable under Title IX.

        252.    The University Defendants were on notice and aware of Plaintiff’s rape as well as

the identity of Assaulter Roe as early as September of 2017.

        253.    The University Defendants deliberately chose not to investigate Assaulter Roe

after learning about Plaintiff’s rape in September of 2017 and deliberately prolonged the

investigative process after receiving Plaintiff’s second complaint in January of 22018 to

Plaintiff’s direct detriment.



                                                 Page 42 of 48
     Case 1:19-cv-00284-GLS-CFH Document 19 Filed 04/22/19 Page 43 of 48



        254.    The University Defendants’ failure to promptly investigate the Assault, conduct a

timely and unbiased investigation and hearing, or find Assaulter Roe responsible for the Assault

was intentional and unreasonable.

        255.    The University Defendants’ actions, and/or lack thereof, constitute “deliberate

indifference” in violation of Title IX.

        256.    As a direct and proximate result of the University Defendants’ deliberate

indifference to Plaintiff’s rape and the University Defendants’ violations of Title IX, Plaintiff

was exposed to continued harassment by Assaulter Roe which sexual harassment was so severe,

pervasive, and objectively offensive that it effectively barred Plaintiff equal access to meaningful

educational opportunities and benefits including, but not limited to, academics, on campus events

and activities, and extracurricular activities.

        257.    As a direct and proximate result of the University Defendants’ deliberate

indifference to Plaintiff’s rape and the University Defendants’ violations of Title IX, Plaintiff

was subjected to a hostile education environment while attempting to pursue her education on

Defendant Union’s campus.

        258.    As a direct and proximate result of the University Defendants’ deliberate

indifference to Plaintiff’s rape and the University Defendants’ violations of Title IX, Plaintiff has

suffered and continues to suffer significant, severe, and ongoing emotional distress and mental

anguish.

        259.    As a direct and proximate result of the University Defendants’ deliberate

indifference to Plaintiff’s rape and Defendants’ violations of Title IX, Plaintiff suffered damages

and injuries for which Defendants are liable.




                                              Page 43 of 48
     Case 1:19-cv-00284-GLS-CFH Document 19 Filed 04/22/19 Page 44 of 48



                         AS AND FOR A THIRD CAUSE OF ACTION
                             (Negligence as against all defendants)

        260.    Plaintiff repeats and re-alleges each and every allegation above with the same

force and effect as if fully set forth herein.

        261.    All defendants owed a duty of reasonable care to protect Plaintiff from a sexually

hostile environment which Defendants fostered and that was foreseeable.

        262.    All defendants knew, or should have known, of the serious risk of sexual

harassment and assault that was occurring on Defendant Union’s campus, and knew or should

have known of the risk of sexual violence toward their female students.

        263.    The aforementioned sexually hostile policies of Defendants made the likelihood

of sexual violence toward Defendant Union’s female students foreseeable.

        264.    All defendants further had a duty of care and loyalty to institute its practices and

procedures, in a fair, equitable, reasonable, and unbiased manner.

        265.    All defendants breached their duty to Plaintiff through its aforementioned

sexually discriminatory policies, practices, and actions, without any regard for the safety of

women like Plaintiff at Defendant Union. The Defendants further breached their duty to Plaintiff

by way of failing to properly investigate and adjudicate Plaintiff’s Title IX Complaint in

compliance with the Policy and/or the Administrative Policy.

        266.    As a direct and proximate result of the defendants’ breach(es), Plaintiff suffered

damages and injuries for which all defendants are liable under New York State Common Law.

                           AS AND FOR A FOURTH CAUSE OF ACTION
         (Intentional and/or Negligent Infliction of Emotional Distress as against all defendants)

        267.    Plaintiff repeats and re-alleges each and every allegation above with the same

force and effect as if fully set forth herein.



                                                 Page 44 of 48
      Case 1:19-cv-00284-GLS-CFH Document 19 Filed 04/22/19 Page 45 of 48



        268.   At all times relevant herein, Defendants knew or should have known of their duty

to protect Plaintiff from a sexually hostile environment.

        269.   Further, at all times relevant herein, Defendants knew or should have known of

their obligation to promptly and fully investigate and adjudicate all complaints of sexual

misconduct under both federal and state law.

        270.   Defendants intentionally failed to meet their obligations to promptly and fully

investigate and adjudicate all complaints of sexual misconduct under both federal and state law

when they, among other things, intentionally delayed the investigation and adjudication of

Plaintiff’s Title IX Complaint, failed to properly investigate Plaintiff’s Title IX Complaint and

thereafter administered biased evidentiary hearings favoring Plaintiff’s male attacker, and failed

to properly discipline Assaulter Roe allowing him to escape liability.

        271.   As a direct and foreseeable consequence of Defendants’ actions and/or inactions,

Plaintiff sustained tremendous damages, including, without limitation, severe emotional distress,

loss of educational and career opportunities, economic injuries, and other direct and

consequential damages.

        272.   The emotional distress was severe enough that it has resulted in illness and/or

mental harm to Plaintiff.

        273.   Defendants’ extreme and outrageous conduct was the cause of Plaintiff’s distress.

        274.   Considering the gravity and seriousness of Defendants’ actions and/or inactions,

Defendants should have recognized that its conduct involved an unreasonable risk of causing

emotional distress and that that distress, if it were caused, might result in illness or harm to

Plaintiff.

        275.   Plaintiff’s distress is reasonable in light of Defendants’ conduct.



                                            Page 45 of 48
     Case 1:19-cv-00284-GLS-CFH Document 19 Filed 04/22/19 Page 46 of 48



        276.     As a result of the foregoing, Plaintiff is entitled to damages in an amount to be

determined at trial, plus prejudgment interest, attorneys’ fees, expenses, costs and disbursements.

                        AS AND FOR A FIFTH CAUSE OF ACTION
        (Breach of Implied and/or Express Contract as against the University Defendants)

        277.     Plaintiff repeats and re-alleges each and every allegation above with the same

force and effect as if fully set forth herein.

        278.     Based on the aforementioned facts and circumstances, Defendants created express

and implied contracts when Plaintiff was accepted as a student at the College.

        279.     Plaintiff at all times was expected to adhere to Defendant Union’s internal

policies and procedures, and at all times did so adhere to such policies and procedures.

        280.     In contrast, Defendants were required to adhere to and implement the College’s

policies and procedures, including but not limited to the Policy and the Administrative Policy.

        281.     During the Title IX process, Defendants intentionally and repeatedly failed to

abide by the Policy and/or the Administrative Policy to the direct detriment of Plaintiff, thus

causing Plaintiff significant damages.

        282.     Based on the foregoing facts and circumstances, Defendants breached their

express and/or implied agreement(s) with Plaintiff and are liable to Plaintiff for damages in an

amount to be determined at trial, plus prejudgment interest, attorneys’ fees, expenses, costs, and

disbursements.

                                 DEMAND FOR A JURY TRIAL

        283.     Pursuant to FRCP 38(b), Plaintiff hereby demands a trial by jury on all claims.

                                      PRAYER FOR RELIEF

        WHEREFORE, for the foregoing reasons, Plaintiff seeks a judgment against Defendants

as follows:


                                                 Page 46 of 48
Case 1:19-cv-00284-GLS-CFH Document 19 Filed 04/22/19 Page 47 of 48



  (i)     An Order enjoining all defendants, along with their agents, employees, and those

          acting in concert therewith, from unlawful discrimination on the basis of sex,

          including the failure to address, prevent and/or remedy sexual harassment;

  (ii)    Injunctive relief required Defendant Union to redress its violations of Title IX,

          including: (1) instituting, with the assistance of outside experts, and enforcing a

          comprehensive sexual harassment policy; (2) distributing written policies to all

          students describing prohibited activities and conduct and the consequences for

          violations; and (3) providing for annual, independent review by outside

          reviewers of Defendants’ compliance with sexual harassment policies and Title

          IX guidance;

  (iii)   An award of damages against Defendants on Plaintiff’s claims one through five,

          as outlined above, including, without limitation, reimbursement of and

          prepayment for all of Plaintiff’s tuition or related expenses; payment of

          Plaintiff’s expenses incurred as a consequence of the sexual assault; damages for

          deprivations of the equal access to the education benefits and opportunities

          provided by Defendants; and damages for past, present, and future emotional

          pain and suffering, ongoing and severe mental anguish, and loss of past, present,

          and future earnings and enjoyment of life in an amount to be determined at trial;

  (iv)    Punitive and/or exemplary damages against Defendants;

  (v)     Statutory pre- and post-judgment interest on all sums awarded;

  (vi)    An award of costs and attorneys’ fees; and

  (vii) Any other relief the Court finds just and proper.




                                     Page 47 of 48
    Case 1:19-cv-00284-GLS-CFH Document 19 Filed 04/22/19 Page 48 of 48




Dated: New York, New York
       April 22, 2019



                                    NESENOFF & MILTENBERG, LLP
                                     Attorneys for Plaintiff

                            By:      /s/ Andrew Miltenberg
                                      Andrew T. Miltenberg, Esq.
                                      Stuart Bernstein, Esq.
                                      Gabrielle M. Vinci, Esq.
                                      363 Seventh Avenue, Fifth Floor
                                      New York, New York 10001
                                      (212) 736-4500




                                  Page 48 of 48
